DECISION
The application of the above-named defendant for a review of the sentence of Ten years for First Degree Burglary with five years suspended, imposed on October 20, 1964, was fully heard and after a careful consideration, of the entire matter it is decided that:
The sentence be and remain as originally imposed, except that the revocation of that part of the sentence originally suspended continue in effect.
This crime may be punished by 15 years imprisonment, and if defendant’s prior first degree burglary conviction had .been used against him, the sentence might have been for any number of years without limit, with a' minimum of 10 years. Upon the prior conviction defendant received a parole which was violated. The present felony was committed but a short time after discharge from the State Prison on the earlier conviction, and on the present sentence defendant has had a parole and a release on probation and has violated both, the last one being in February, 1970. It is true that Mr. H. D. Fanning, Assistant Director of the Board of Pardons, recommends a shortening of the sentence although he did have the defendant under his supervision at the time of violation of probation; however, with all the other matters in mind and considering that the presumption is that the sentencing judge was correct in his determination, and further considering that the defendant will be eligible for parole consideration in December, 1970, it appears that the sentence was reasonable, proper, and sufficiently lenient in all respects.
As to defendant’s desire to be free from supervision after release, his record does not justify the granting of the same by sentence reduction.
SENTENCE REVIEW DIVISION
Philip C. Duncan, Chairman; Paul G. Hatfield, Jack D. Shanstrom.